Citation Nr: 1502129	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he experienced the onset of "jungle rot" while stationed in Thailand in 1968.  He has indicated that during this service, he would break out in a rash in the groin area that would last for a couple of weeks up to a couple of months.  He indicated that it was just something that servicemen dealt with and that generally he did not seek medical attention for it.  Additionally, he has reported that soon after separation, his hands broke out in a rash, with redness, blisters and eventually, peeling skin.  He has also indicated that he has had bouts of a rash on both his shoulders that looked like ring worm, which would come and go, along with his other skin issues.  He has reported that he was seen by a doctor in the 1970s in Sioux Falls for a skin infection on both shoulders that "looked like the same crud that I had when I was in Thailand" but that he was unable to obtain records of this treatment.  

The Veteran has also indicated that he was treated at the Thompson Clinic in Watertown in the 1980s to 1990s but that he has also been unable to obtain records from this source.  He has noted that he was been given some cream at one point for the rash/crud he had on his legs but this cream did not help.  Then, a couple of weeks later he was treated for scabies with another cream but this cream made the rash spread.     

Additionally, the Veteran has noted that he was seen by a private dermatologist, Dr. F., in April 2012 who felt that his current skin problem was all caused by the jungle rot he had experienced in service.  Moreover, in conjunction with a May 2012 statement, the Veteran submitted April 2012 photos of a rash on the groin and legs.  Further, in July 2012, he submitted an article pertaining to candida overgrowth and how it is related to skin conditions such as psoriasis, eczema, dermatitis and fungal infections.  

The Veteran's service treatment records show that he was seen by medical personnel in June 1969 for a complaint of a red scaly rash of the groin/scrotum.  The records appear to indicate that he was prescribed Mycolog.   Subsequent 1996 treatment records also show that the Veteran was treated for an ongoing rash.  A February 10, 1996, progress note indicates that he had initially been treated for scabies, later treated with Loprox and then prescribed a MDEROL dosepak.      
A February 28, 1996 private progress note shows that the Veteran was seen for follow up, with  a rash was present on the back of his legs, some on the front and also had a little bit on his upper shoulders, along with ringworm diagnosed on his left arm.  The Veteran was noted to have roughened lesions compatible with fungal infection of the skin and was prescribed Selsum Blue.  A March 6, 1996 note then indicates that the Selsum Blue seemed to have helped somewhat but caused a more intense reaction and the Veteran was prescribed Sporanox.  The Veteran was subsequently seen on March 11, 1996, as his rash had worsened along his arms and was weeping.  He had tried some Benadryl and soda baths and the weeping had reduced somewhat but was still present, and the rash had spread down his arms and down to his hands.  The Veteran was referred to dermatology, was prescribed Keflex and was given a DEPO Medrol shot.  The examining medical professional noted that other disease processes had to be considered, as he did not believe that the Veteran had a fungal infection.  

At a March 12, 1996 private dermatology visit, it was noted that the Veteran had a history of eczematic dermatitis for the past 3 months.  It had started on the lower legs and spread after application of treatment for 'scabies.'  Treatment with MethylPred for 7 days had helped but upset the Veteran's stomach and was discontinued, resulting in an increase in the lesions.  The subsequent Selsum Blue treatment also had the same effect.  Following this he received the Sporanox and then the Keflex and DepoMedrol.  Physical examination showed large areas of exudative dermatitis on the shoulders to the wrist of both arms.  There was also a rash on both lower legs and the Veteran was developing lesions on the flanks and right nipple.  The diagnosis was widespread eczematous dermatitis.  It was noted that the Veteran would need a TRU TEST allergy skin test, as he worked in a rubber plant, and that he would also be prescribed a Selsum Patch thereafter.  

A subsequent March 18, 1996 progress note indicates that the Veteran's arms were looking significantly better.  He was to be sent to the dermatologist so that a special cream could be placed and would be seen again in a little over a week.  On March 26, 1996, the Veteran was seen again for follow-up of his eczema.  His skin looked significantly better than it had before and he was feeling good.  He was taking his medications and things were resolving quite nicely.  

A subsequent January 2000 private progress note indicates that the Veteran presented with lesions on his arms just as had been present in 1996.  He also needed a lesion on his right forearm checked.  Physical examination showed some breaking out in the upper arm and a warty growth on the right forearm.  Additionally, the left arm showed a rash.  He was prescribed Triamcinolone urea and aqua cream.  

At a March 2013 VA primary care visit, the Veteran was seen for complaints of an ongoing skin rash.  Physical examination showed rash of the arms, legs and abdomen.  The diagnostic assessment was refractory dermatitis with cellulitis on the left leg.  A specialty referral was made to a dermatologist.  

At an April 2012 private dermatology visit, the dermatologist indicated that the veteran reported a history of rash that had been present since 1968 during service in Thailand with an eruption on his hands soon after separation.  The Veteran also noted that in the 1980s he was treated for scabies with no improvement.  Additionally, he reported that he had been given a Medrol Dosepak as a well as a Zpak in the past, which did not seem to clear up his flare.  He had had patch testing in the 1990s but did not believe he had had any positive reactions.  Two weeks previously, his rash had flared up again.  It especially affected the lower legs but he would also develop some itchy red plaques on the abdomen.  Additionally, he indicated that he had had large vesicles on his hands that had resolved.  He was using Dove soap, Aquaphor cream and DermaCerin cream.  He had also been prescribed Keflex for 10 days and 20 mg of prednisone for 10 days.  However, no improvement of the rash had been noted.  Additionally, he had a longstanding history of getting a scaly eruption in the inguinal folds as well as thickened toenails and a scaly eruption of the feet, all of which were somewhat pruritic.  He indicated that this had been an ongoing problem for over 20 years.  

Physical examination showed that the bottom of the feet had white scaling and all of the toenails were hyperkeratotic and yellow in appearance.  The bilateral ankles and midway up the calf demonstrated confluent erythema that was slightly purplish in coloration.  On the bilateral thighs and abdomen, the Veteran had eczematous appearing 1-3 plaques.  Some of these were follicularly centered and many of them were excoriated.  There were no vesicles seen on the hands.  The chest and back were relatively clear.  There may have been some background erythema, however.  The Veteran had large tattoos covering most of his body surface area but again it did seem as though there was some erythema underlying these.  

The diagnostic assessment was probable eczematic dermatitis.  Also in the differential diagnosis was "an id reaction" given the examination findings of tinea cruris and tinea pedis (i.e. fungal infections).  To help with the diagnosis, the dermatologist performed a biopsy, obtaining an eczematous plaque from the right lateral thigh.  The dermatologist prescribed triamcinolone cream, along with oral Lamisil (contingent on the Veteran's liver function tests being within normal limits) to help with the tinea infection in the groin and feet and possibly to help treat the nails as well.  

The April 2012 biopsy report shows a diagnosis of eczematous dermatitis.  It was noted that the differential diagnosis included nummular or atopic dermatitis and allergic contact dermatitis.  No fungi were detected with a period acid Schiff stain.  The Veteran was advised of the pathology report findings and instructed to return for a follow-up in three months, after finishing the prescription for Lamisil.  

At a June 2012 VA skin examination, the examiner noted that the Veteran reported developing a groin rash while stationed in Thailand in 1968 and that he also reported developing a rash just after service affecting his hands and then his legs.  The Veteran described the rash as blisters that were sometimes pruritic.  He noted that he was hospitalized in 1990 in Aberdeen for generalized dermatitis and treated by a dermatologist in Aberdeen.  He also had been seen over the years for skin treatment at a clinic in Watertown that had since closed, with the records destroyed.  The examiner noted that the recent April 2012 biopsy had identified dermatitis with no fungi found.  Additionally, the Veteran had been treated with antibiotics and antifungal Lamisil with no resolution of the rash.  He reported that the rash continued to wax and wane with no known trigger.  He had taken oral steroids in the past, which may have helped but the Veteran could not say for sure.  He had worked for years as a custodian but denied chemical or unusual exposures.  As far as the groin rash, it presented as a papular rash but he noted that it was the same as the rest of his rashes that mostly affected the hands and legs and occasionally the trunk.  Currently, he was not using any treatment for the groin rash that was not present on examination.  There was a rash in the lower extremities and the trunk.  

The examiner commented that on examination, the Veteran had hyperpigmentation of the groin, no active lesions, pruritus or induration.  There was a trunk rash mostly anteriorly that was affected with a flat, fine, pink, lacey rash.  The Veteran had multiple large tattoos and the fine, pink, lacey rash appeared in the background of the tattoos.  There were no papular or pustular lesions on the trunk.  The lower legs had sparse hair growth and bilateral nonindurated blanching erythema, affecting the Veteran from the shoe-line to the midshins.  

The examiner found that the Veteran's skin condition affecting his extremities was less likely than not (less than a 50 percent probability) due to or a result of the groin rash in service.  The examiner noted that the hand rash presented later and the lower extremity rash sometime after that.  The examiner indicated that the current rash presentation was different than the rash in service per the Veteran's report.  The groin rash was papular in nature and the extremity rash was vesicular in nature, with the rashes only sometimes occurring simultaneously.  Additionally, the Veteran had a fine lacey rash on the trunk that was unrelated to either the extremity rash presentation or the historical groin rash presentation.  Additionally, the April 2012 dermatopathology report from the extremity biopsy showed evidence that the Veteran's skin condition of the lower extremities was dermatitis and not fungi.  Therefore, the Veteran's skin condition affecting his extremities was less likely than not due to or the result of the groin rash that the Veteran referred to as "fungus" and was described in the service medical records as "red scaly rash of the scrotum" that occurred in 1968.  The examiner indicated that the Veteran had not had treatment for a groin rash recently and that the extremity rash had been persistent for some time.  The trunk rash had a different presentation that was unrelated to either the groin or extremity rash.  

In formulating her opinion, the VA examiner appeared to rely in part on the premise that the Veteran had not been treated for a groin rash recently and on the premise that the character of his current rash was different than the rash he experienced in service.   However, as noted the April 2012 VA examiner specifically included a diagnosis of diagnosed of tinea cruris and tinea pedis (i.e. fungal infections), and specifically prescribed the Veteran an antifungal medication, Lamisil.  Thus, although the Veteran's recent dermatitis may have been of a different character than the rash in service, the fungal infections may have been of a similar character.  Also, as the Veteran was treated with Lamisil for tinea cruris in April 2012, he clearly was treated recently for a groin rash.  Accordingly, at least in respect to assessment of the likely etiology of the Veteran's April 2012 tinea pedis and tinea cruris, the Board finds that the June 2012 VA examiner's medical opinion is inadequate.  Accordingly, on remand, the Veteran should be afforded a new VA examination by a different VA examiner to assess the likely etiology of any current skin disability, to specifically include an opinion as to the likely etiology of the tinea cruris and tinea pedis diagnosed in April 2012.    

Prior to arranging for the VA examination, the AOJ should obtain records of VA treatment for skin disability dated since April 2012.  Also, as the Veteran has reported that he received hospital care for skin problems in approximately 1990 in Aberdeen, South Dakota, the AOJ should make reasonable attempts to obtain these records.  Additionally, the AOJ should attempt to obtain any additional records of treatment or evaluation the Veteran has received for skin disability from Dr. F. and/or the Avera Medical Group Dermatology, as the April 2012 dermatological evaluation report from Dr. F noted that the Veteran was advised to schedule a follow-up appointment three months after this initial appointment.  More generally, the AOJ should ask the Veteran to identify any additional recent sources of treatment or evaluation for his skin disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment for skin disability dated since April 2012.  

2.  With appropriate information and authorization from the Veteran, make appropriate attempts to obtain records of hospital treatment received by the Veteran in Aberdeen, South Dakota in approximately 1990.  Also, make appropriate efforts to obtain any additional records of treatment or evaluation for skin problems from Dr. F. /Avera Medical Group Dermatology in Sioux Falls, South Dakota dated since April 2012.  Also, ask the Veteran to identify any additional recent sources of treatment or evaluation for his skin disability and secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

3.  Next, arrange for a VA skin examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, including the June 1969 progress note showing treatment for a rash on the groin/scrotum; VA treatment records, including March 2012, April 2012 and August 2012 progress notes and any other pertinent VA post-service medical evidence;  private post-service skin treatment records, including February and March 1996 progress notes from the Bartron Clinic, a March 1996 private dermatologist's report,  a January 2000 progress note from the Bartron Clinic, an April 2012 private dermatological evaluation from Dr. F./Avera Medical Group, the April 2012 photographs submitted by the Veteran, and any other pertinent private post-service medical evidence; the assertions of the Veteran and his family members, including April 2012, May 2012, July 2012 and September 2012 statements; a medical article pertaining to candida overgrowth and how it is related to skin conditions such as psoriasis, eczema, dermatitis and fungal infection submitted by the Veteran in July 2012; and any other information in the record deemed pertinent.      

Any indicated tests should be performed.  Then, for each skin disability diagnosed, the examiner should provide an opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, including the groin/scrotal rash experienced therein.  

In particular, even if the examiner does not render a current diagnosis of any fungal skin condition, he or she should specifically provide an opinion as to whether the tinea pedis and tinea cruris diagnosed by Dr. F. during her April 2012 private dermatological evaluation, is at least as likely as not (i.e. a 50% chance or greater) related to service, including the groin/scrotal rash experienced therein.  

The examiner should explain the rationale all opinions provided.     

4.  Then, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.
 
5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




